Order entered January 7, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00755-CR
                                    No. 05-18-00756-CR
                                    No. 05-18-00757-CR
                                    No. 05-18-00758-CR

                              KAMERON HALL, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                  On Appeal from the Criminal District Court No. 1
                                Dallas County, Texas
    Trial Court Cause Nos. F16-35022-H, F16-35023-H, F16-35024-H & F16-35025-H

                                         ORDER
      Before the Court is the State’s January 4, 2019 motion for an extension of time to file a

brief. We GRANT the State’s motion and ORDER the State’s brief due by February 6, 2019.


                                                    /s/   LANA MYERS
                                                          JUSTICE